Citation Nr: 0904788	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-33 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE


Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The Veteran had active service from December 1975 until 
August 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boise, 
Idaho.

A claim of entitlement to service connection for a deviated 
nasal septum had been perfected.  However, at his December 
2008 hearing before the undersigned the Veteran indicated his 
desire to withdraw that claim.  Accordingly, that issue is no 
longer in appellate status.


FINDINGS OF FACT

1. The Veteran sustained injuries to both shoulders during 
active service, but there is no demonstration that any 
residual chronic shoulder disability resulted from such 
injuries; rather the evidence demonstrates treatment for 
acute and transitory conditions that resolved prior to 
separation.

2.  A bilateral shoulder disability was not demonstrated 
until several decades following separation from active 
service; the weight of the competent evidence does not show 
that a currently diagnosed bilateral shoulder disability is 
causally related to active service.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by active service, nor may such incurrence or 
aggravation be so presumed.  38 U.S.C.A. §§ 1101, 1131, 1112, 
1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran in May 2007 that fully 
addressed all notice elements and was sent prior to initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter also informed the Veteran of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date. 

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and providing an 
examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration. These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service. The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records (STRs) 
indicated that he was treated for shoulder related injuries 
during service.  Specifically, treatment for right shoulder 
symptoms is seen in August 1976 and December 1978.  Treatment 
for left shoulder symptoms is seen in May 1977.  There was no 
further in-service treatment, and a post-service examination 
conducted in October 1979 showed normal findings.  No 
additional post-service treatment is seen until 2008.  
Overall, then, the evidence does not indicate that any 
current bilateral shoulder disability may be related to 
service such as to require an examination under McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his service 
treatment records and post-service reports of VA treatment.  
Moreover, his statements in support of his claim are of 
record, including testimony provided at a December 2008 
hearing before undersigned. Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

DISCUSSION

The Veteran is claiming entitlement to service connection for 
a bilateral shoulder disability.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2008). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, as indicated in his May 2007 
application, the Veteran contends that his current bilateral 
shoulder disability is causally related to injuries sustained 
in service.  In this regard, the STRs do show treatment for 
both his shoulders during active service.  Specifically, he 
injured his right arm in a motorcycle accident in July 1976.  
While that record did not specifically indicate a shoulder 
injury, an August 1976 report referenced the right shoulder, 
which was continuing to bother the veteran.  In May 1977, the 
Veteran was treated for pain and discomfort in his left 
shoulder.  At that time, he was diagnosed with muscle strain.  
Additionally, in December 1978, an STR indicates that the 
Veteran was examined due to pain and tenderness in his right 
shoulder.  

Despite the above, the totality of the record does not 
demonstrate that a chronic bilateral shoulder disability was 
incurred during active service.  Indeed, following the 
December 1978 record of right shoulder treatment, there were 
no additional complaints or findings through the time of the 
veteran's separation from active service in August 1979.  
Moreover, a post-service VA examination in October 1979 
revealed a perfectly normal range of motion in both shoulders 
and normal strength of the major muscle groups of the upper 
extremities.  No disability of either shoulder was diagnosed 
at that time and no subsequent complaints or treatment are 
seen until 2008.  For these reasons, the Board concludes that 
the in-service shoulder complaints related to an acute and 
transitory condition that resolved without residuals prior to 
the veteran's separation from active service.  

Again, the first post-service documentation of any disability 
of either shoulder is not shown until 2008, several decades 
after separation.  In this vein, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board notes that Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss the current pain and other experienced symptoms.  See 
e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).
However, in the present case, the veteran's assertions of 
continuity of bilateral shoulder symptoms since active 
service are not persuasive.  Rather, the absence of 
documented complaints or treatment for several decades 
following military discharge is found to be more probative 
than his current recollection as to symptoms experienced in 
the distant past.   Therefore, continuity has not been 
established, either through the competent evidence or through 
his statements.  Moreover, there is no competent evidence 
relating any current bilateral shoulder disability to active 
service.

The Veteran himself believes that his current bilateral 
shoulder disability is causally related to active service.  
However, he has note been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Lewinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has also considered whether service connection for 
bilateral shoulder disability is warranted on a presumptive 
basis.  Here, a January 2008 VA treatment record indicated 
bilateral shoulder osteoarthritis.  Under 38 C.F.R. § 
3.309(a), arthritis, is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from services.  
See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of bilateral shoulder arthritis to a degree of 
10 percent or more within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.

In sum, there is no support for a grant of service connection 
for a bilateral shoulder disability.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral shoulder disability is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


